DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-10 and 22-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination determining a percentage of uplink resource; transmitting with high power when the percentage of uplink resource is less than a first percentage, wherein the high power is higher than a maximum transmitting power of a default power class; transmitting with low power when the percentage of uplink resource is greater than or equal to the first percentage, wherein the low power is not higher than the maximum transmitting power of the default power class.

Regarding claim 23, the prior art of record fails to teach or suggest alone, or in combination determining a percentage of uplink resource; transmitting with high power when the percentage of uplink resource is less than a first percentage, wherein the high power is higher than a maximum transmitting power of a default power class; transmitting with low power when the percentage of uplink resource is greater than or equal to the first percentage, wherein the low power is not higher than the maximum transmitting power of the default power class.

Faraone et al.  (US 2014/0287281) discloses a method, mobile station, and user-based communication system are provided that determine that a mobile station intends to transmit over an uplink, determine whether the mobile station is being operated in a body-worn position, determine an 

However, the prior art of record do not teach applicant’s claimed invention discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEITH FERGUSON/Primary Examiner, Art Unit 2648